Citation Nr: 0327627	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  97-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee.

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 18, 1990 to June 
17, 1995.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in May 1996.  The 
RO, in pertinent part, granted entitlement to service 
connection for chondromalacia of the right knee with 
assignment of the 10 percent evaluation effective June 18, 
1995, the day following the date of discharge from service.  
The RO also granted entitlement to service connection for 
chondromalacia of the left knee with assignment of a 
noncompensable evaluation, also effective June 18, 1995.

In July 1998, after adjudicating other issues then pending on 
appeal, the Board remanded the claim to the RO for additional 
development and adjudicative action.

In September 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Chondromalacia of the right knee is principally 
manifested by persistently ongoing patellofemoral symptoms 
with exacerbations of limitation of motion, acute tenderness, 
weakness and fatigue with incoordination in the form of a 
limp during painful episodes which more nearly approximate 
moderate knee impairment. 

2.  Chondromalacia of the left knee is principally manifested 
by persistently ongoing patellofemoral symptoms including 
acute tenderness and limitation of motion with exacerbations 
of lesser degree which more nearly approximate slight knee 
impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
chondromalacia of the right knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2002).

2.  The criteria for an initial compensable evaluation of 10 
percent for chondromalacia of the left knee are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal treatment for 
chronic bilateral knee symptoms diagnosed as patella femoral 
syndrome.  

An April 1996 VA orthopedic examination report shows a 
history of right knee injury sustained while playing football 
prior to joining the Navy.  The veteran's right knee worsened 
in service following an injury on ship while he was lifting 
weights.  He sustained a third injury on another ship causing 
a small laceration that required a few stitches anteriorly at 
the right knee.  

With respect to the left knee the veteran reported that he 
had sustained a twisting left knee injury in service in 1993.  
He complained of aching as well as a grinding sensation with 
knee flexion.  He located the pain anteriorly, behind his 
kneecap.  Occasionally, he had pain with kneeling, squatting 
and going-up and down stairs.  He denied giving-out episodes 
or locking.  Prolonged standing and walking caused pain.

On objective examination there was no swelling, deformity or 
instability.  He had pain with patellar manipulation.  On 
range of motion testing flexion of the knees was to 130 
degrees.  Extension was zero degrees.  X-rays were normal.  
Diagnosis was bilateral chondromalacia patella.  

In a May 1996 rating decision the RO granted service 
connection for chondromalacia of the right knee based on 
aggravation in service evaluated as 10 percent disabling.  
The degree of right knee disability prior to service was not 
shown to be other than noncompensable in degree.  Service 
connection for chondromalacia of the left knee was granted on 
a direct basis evaluated as noncompensable.  

Private medical records dated in late 1996 refer to physical 
therapy for bilateral knee symptoms.  An initial evaluation 
shows the veteran's chief complaint was pain/ache associated 
with weather changes, extensive standing and walking.  
Running caused sharp infrapatellar pain bilaterally.  

The veteran described weakness at the knees bilaterally 
associated with cold weather and arising in the morning.  He 
noted infrapatellar swelling with prolonged walking or 
standing.  He noted grinding present and reflex inhibition 
with eccentric quad activity.  Rest and ice decreased pain.  
He reported that his occupation was in retail security which 
required walking 10 hour days.  

On objective examination the veteran demonstrated tibial 
varum bilaterally, tibial torsion (eight degrees at left 
lower extremity and seven degrees at right lower extremity), 
pes varus and supination (right greater than left).  He bore 
weight on the lateral borders (right greater than left), 
however no antalgia was present.  Minimal swelling was 
present.  Palpation at the infrapateller region bilaterally 
induced symptoms.  Range of motion measurements revealed 
slight limitation of motion bilaterally.  Special testing 
revealed pain with anterior drawer and Lachman's test.  
Apley's compression test was positive for pain (right greater 
than left).  Pain was noted with all squatting movements, 
increased in unilateral squats, with the veteran noting 
expressed pain with unilateral squatting in both lower 
extremities.  

A May 1997 VA outpatient medical record shows bilateral knee 
pain.

A December 1999 VA orthopedic examination report shows a 
medical history of the gradual onset of pain and crepitus in 
his knees in service.  The right knee was considerably worse 
than the left knee.  He was given physical therapy.  Since 
separation from service he felt that his knee symptoms had 
grown worse.  At present he complained of moderate weakness 
and fatiguing.  

He experienced pain of moderate intensity below and around 
the kneecap.  The pain was described as intermittent.  The 
type of activity that would trigger the pain was walking 
uphill.  Normally, there was no incoordination, but when pain 
was present he tended to limp.  Symptoms of the left knee 
were very much less.

On objective examination leg circumference measurements above 
the knees were almost normal.  Range of motion of the knees 
was from 0 to 140 degrees bilaterally.  Crepitus was noted 
bilaterally.  Crepitus was much worse on the right.  Lachman 
test was negative.  McMurray test was negative.  Lateral 
ligaments were stable.  No effusion was present.  

Acute tenderness below the patella was noted.  He was able to 
squat and arise from the squatting position; it caused pain.  
X-ray of the knee was normal.  Diagnosis was chondromalacia 
of the right knee based on clinical evidence with moderate 
weakness and fatigue.  Also moderate pain on exertion was 
noted.  Incoordination in the form of a limp occurred during 
painful episodes.  


Criteria 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.


In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  38 
C.F.R. §§ 4.1, 4.2, 4.41.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the United States Court of Appeals for 
Veterans Claims (CAVC) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  For extension limited to 20 degrees, 
a 30 percent evaluation is provided.  

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.



It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment.  For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted.  Diagnostic Code 5257.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. The joints should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

The duty to notify has been satisfied.  As the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the May 1996 
rating decision, July 1996 statement of the case (SOC), and 
August 2002 supplemental statement of the case (SSOC), he has 
been given notice of the requirements for increased 
evaluations for his bilateral knee disabilities.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In July 1998 the Board 
remanded this case to the RO for additional development of 
the evidence including an orthopedic examination.  

In April 2002 the RO notified the veteran of VCAA.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.



Importantly, the Board notes that in view of the favorable 
decision cited below regarding the issues on appeal, any VCAA 
procedural defect represents nothing more than harmless error 
and is not prejudicial to the veteran's claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


Increased Rating

The Board is aware that the veteran has reported extensive 
pain associated with his right and left knee pathology, and 
the VA and private examiners noted some loss of functioning 
and activities associated with his bilateral knee disability 
over the years. 

The Board recognizes that the VA and private medical records 
and examinations have not demonstrated the degree of 
limitation of motion of either knee warranting higher 
disability evaluations under Diagnostic Codes 5260 or 5261 
based solely on limitation of motion.

Importantly, the Board notes that the veteran's 
chondromalacia of the right knee is principally manifested by 
persistently ongoing patellofemoral symptoms with 
exacerbations of limitation of motion, acute tenderness, 
weakness and fatigue with incoordination in the form of a 
limp during painful episodes which more nearly approximate 
moderate knee impairment under Diagnostic Code 5257, but not 
severe for the maximum 30 percent evaluation.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds no evidentiary basis for the assignment of 
"staged ratings"; rather, the record supports the granted 
benefits effective from the date of the grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).


The record also demonstrates that the veteran's 
chondromalacia of the left knee is principally manifested by 
persistently ongoing patellofemoral symptoms including acute 
tenderness and limitation of motion with exacerbations of 
lesser degree which more nearly approximate slight knee 
impairment under Diagnostic Code 5257, but not moderate 
impairment for the next higher evaluation.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Also see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The evidence does not support the practice known as "staged 
ratings" as cited in Fenderson v. West, 12 Vet. App. 119 
(1999).


Other Considerations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO in July 1996 provided the 
criteria for assignment of an extraschedular evaluation and 
obviously considered them, but did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In addition, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved, provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The evidence of record does not show that the veteran has 
been hospitalized frequently for treatment of his bilateral 
knee disability.  There is no evidence that his knee 
disabilities cause any significant occupational impairment 
above the impairment reflected by the present schedular 
evaluation.  Consequently, the Board finds that the evidence 
does not present such an exceptional or unusual disability 
picture as to warrant referral of the case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under the provisions.  38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial increased evaluation of 20 percent 
for chondromalacia of the right knee is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to an initial compensable of 10 percent for 
chondromalacia of the left knee is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



